The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 4, 13 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a chassis identify LED".  This term is unclear.  It is repeated in the specification but not defined or explained.  The examiner is assuming that this is specifying that the LED is located on a chassis.
Claims 13 and 20 are rejected for the same reason as claim 4.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 10-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 17 of U.S. Patent No. 11,126,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Application presents a subset of the limitations found in the claims of Patent 11,126,521.
	Claims 1-3 recite limitations found in claims 1-3 of Patent 11,126,521.
	Claim 4 recites limitations found in claim 17 of Patent 11,126,521.
	Claims 10-13 are rejected for the same reason as claims 1-4, respectively.
	Claim 19 recites limitations found in claims 1 and 3 of Patent 11,126,521.
	Claim 20 recites limitations found in claim 17 of Patent 11,126,521.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 10, 12 and 19 are rejected under 35 U.S.C. 102 as being anticipated by Dornier (US Patent 5,646,535).
As per claim 1, Dornier ('535) discloses a system for providing status information during a power-on self-test routine, the system comprising: 
	a basic input output system operable to execute the power-on self-test routine and output a status of the power-on self-test routine (column 1 line 62 through column 2 line 11, a POST routine is run and its status is output; the POST routine is part of BIOS, as in column 1 lines 12-18); 
	an externally visible indicator on a chassis (Figure 1 shows status LEDs 23 and 25 on the chassis); and 
	a controller coupled to the basic input output system and the externally visible indicator, the controller operable to receive the status from the basic input output system and to control the externally visible indicator in response to the status received 

As per claim 3, Dornier ('535) discloses the system of claim 1, wherein the externally visible indicator is an LED (Figure 1 and column 2 lines 53-56).

As per claims 10 and 12, these claims recite limitations found in claims 1 and 3, respectively, and are respectively rejected on the same grounds as claims 1 and 3.

As per claim 19, this claim recites limitations found in claims 1 and 3 and is rejected on the same grounds on claims 1 and 3.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier ('535) in view of Wikipedia's Intelligent Platform Management Interface (historical version published December 23, 2019; herein Wikipedia's IPMI).

As per claim 2, Dornier ('535) discloses the system of claim 1.  Dornier ('535) does not expressly disclose the system wherein the controller is a baseboard management controller.

Wikipedia's IPMI teaches use of a baseboard management controller within an IPMI system to communicate with LEDs (section Baseboard Management Controller, and the Figure in section IPMI components).Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the POST routine system disclosed by Dornier ('535) such that a BMC receives the BIOS POST results and controls the LED indicators.  This modification would have been obvious because IPMI systems are well known to perform sensor monitoring (as in Wikipedia's IPMI, the Figure in section IPMI components) and BMCs are further useful for performing functions and monitoring hardware before a system OS has booted (Wikipedia's IPMI, section Functionality).

.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier ('535).
Dornier ('535) discloses the system of claim 3.  Dornier ('535) does not expressly disclose the system wherein the LED is a chassis identify LED of a server.Dornier ('535) teaches use of the LEDs when initializing a computer (column 1 lines 47-50).The examiner takes official notice that it is well known in the art to utilize a computer as a server.

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the computer disclosed by Dornier ('535) such that the computer is utilized as a server, as is known in the art.  This modification would have been obvious because servers provide a useful function of enabling network services, as is well known in the art.

As per claims 13 and 20, these claims recite limitations found in claim 4 and are rejected on the same grounds as claim 4.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier ('535) in view of Bussard (US Patent 6,351,211).As per claim 5, Dornier ('535) discloses the system of claim 1.  Dornier ('535) does not expressly disclose the system wherein the controller is operable to turn the visible indicator on and off at a first frequency for a first predetermined time, when the routine is at a first status.

Bussard ('211) teaches a car braking system in which a brake light strobes flashes at a frequency relative to the force of a driver's braking (column 2 lines 5-13).  This is in contrast to a contemplated system in which brake lights use multiple colors to indicate stopping quickness (column 1 lines 41-43).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the POST result indicators disclosed by Dornier ('535) such that strobing of the LEDs is performed, as taught by Bussard ('211), instead of using multiple color LED signals.  This modification would have been obvious because the use of multiple colors can be easy to overlook and is unusable to a colorblind user (Bussard ('211) column 1 lines 42-45).

As per claim 6, Dornier ('535) in view of Bussard ('211) discloses the system of claim 5, wherein the controller is operable to turn the visible indicator on and off at a second 

As per claim 7, Dornier ('535) in view of Bussard ('211) discloses the system of claim 6, wherein the controller is operable to turn the visible indicator on and off at a third frequency, after the second predetermined time, when the routine is at the first status (Dornier ('535) Figure 4a, the POST process proceeds through a sequence of different colors (including a third color); in view of Bussard ('211), it would be obvious that this is instead of sequence of different frequencies of strobing (Bussard ('211) column 2 lines 5-13, for reasons described in column 1 lines 42-45).

As per claim 8, Dornier ('535) in view of Bussard ('211) discloses the system of claim 5, wherein the controller is operable to keep the visible indicator on when the routine reaches a second status (Dornier ('535) Figure 4a, the LEDs remain on during the different statuses).

As per claim 9, Dornier ('535) in view of Bussard ('211) discloses the system of claim 8, wherein the second status is one of a group including activation of a splash screen, initialization of a CPU, or initialization of a memory (Dornier ('535) Figures 3a-3d and 

As per claims 14-18, these claims recite limitations found in claims 5-9, respectively, and are respectively rejected on the same grounds as claims 5-9.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Atchison teaches flashing LEDs at beginning of diagnostic period so that technician can identify any LEDs that have failed to flash.  Orita teaches using a LED display to indicate detected POST errors.


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one business day (i.e. 24 hours excluding weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114